DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species A, Figures 8A-8C, claims 1-2, 4-13, and 21-26 in the reply filed on September 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 13 is withdrawn from consideration as figure 8A-8C does not support any side of the metal oxide semiconductor layer 30 contacting a top surface of the insulating material layer 10.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 12, 2022, and February 21, 2022 were considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 1, 21, and 24 must be shown or the feature(s) canceled from the claim(s). Applicant does not show an insulating layer over a substrate. Rather, figures 8A-8C show that the substrate 8 comprises the insulating layer 10 and the gate electrode 58.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Claim 1 is indefinite because the limitation “from bottom to top or from top to bottom” does not state what structure the bottom or the top is in reference to. Is it in reference to the top or the bottom of the insulating material layer or the substrate? Because of this the claim is indefinite. Applicant will need to claim the layer from which the limitation is referenced to.
Examiner note: Applicant elected Species A represented in figures 8A-8C. The elected species is a bottom gate transistor. Currently the claim is directed to both a bottom and a top gate transistor as the claim is broad because of the limitation above. However, if Applicant narrows the claim to exclude a bottom gate transistor the claim will be restricted based upon Applicant’s election of Species A.
Examiner note regarding claim 24,
Claim 24 has the same concern as stated in the Examiner note above as it relates to the limitation “a gate located in, or over, a substrate”. Applicant should use caution in any amendment to claim 24 as the amendments may potentially result in a restriction by original presentation.
	Regarding claim 1,
	Claim 1 is indefinite because according to Applicant’s specification, and figure 8B the substrate (8) comprises the gate electrode (58) and the insulating layer (10). However, claim 1 requires an insulating layer over the substrate and the transistor over the insulating material. These limitations are inconsistent with the disclosure because the insulating material is part of the substrate and not over it. Therefore, the metes and bounds of the claim term are indefinite, in light of the disclosure. 
	Regarding claim 21, 
	Claim 21 suffers the same issues as claim 1 does and stated directly above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2020/0388685 A1) (“Sharma”), in view of Lai et al. (US 2017/0141235 A1) (“Lai”).
Regarding claim 1, Sharma teaches at least in figure 3:
A semiconductor structure comprising (detailed below): 
an insulating material layer (303) located over a substrate (per Applicant’s disclosure 303 is part of the substrate; See 35 USC § 112(b) above); 
a ferroelectric field effect transistor located over the insulating material layer, wherein the ferroelectric field effect transistor comprises (detailed below), 
from bottom to top or from top to bottom (see 35 USC § 112(b) above): 
a gate electrode (220); 
a gate dielectric (311);  and 
a metal oxide semiconductor layer comprising a semiconductor channel (210).

Sharma does not teach:
a gate dielectric comprising 
a stack of a ferroelectric dielectric layer,
 a metal-rich metal oxide layer, and 
a dielectric metal nitride layer 

Lai teaches at least in figure 3:
a gate dielectric comprising (detailed below)
a stack of a ferroelectric dielectric layer (112),
 a metal-rich metal oxide layer (120; ¶ 0039, where 120 can be a high-k dielectric material; ¶ 0040, where 120 can be similar materials to 110; ¶ 0021, where 110 can be HfO2 among others; ¶ 0025, where 110, and therefore 120, can be HfOx. This means that x can be changed to a low value such that 120 is metal rich), and 
a dielectric metal nitride layer (110; ¶ 0021, where 110 can be a metal nitride).
It would have been obvious to one of ordinary skill in the art to replace the single gate dielectric layer of Sharma with the tri-layer dielectric layer of Lai because Lai teaches that by doing so one can create a transistor which is hysteresis-free, ¶ 0016, and allow for transistors with a lower subthreshold swing, ¶ 0017, which means the devices may be able to attain a higher switching speed. Id. 
Regarding claim 2, Sharma teaches at least in figure 3:
wherein the metal oxide semiconductor layer (210) overlies the gate electrode (220).
Regarding claim 4, Sharma teaches at least in figure 3:
a source region (250, or a region of 210 underneath 250) contacting a first portion of the metal oxide semiconductor layer (part of 210 over 220 or entire 220) that is laterally offset from the gate electrode (220); and 
a drain region  (250, or a region of 210 underneath 250) contacting a second portion of the metal oxide semiconductor layer (part of 210 over 220 or entire 220)that is laterally offset from the gate electrode and the source region (220).
Regarding claim 5, Lai teaches at least in figure 3:
wherein the metal-rich metal oxide layer includes a non-stoichiometric and metal-rich oxide of a metallic element (120; ¶ 0039, where 120 can be a high-k dielectric material; ¶ 0040, where 120 can be similar materials to 110; ¶ 0021, where 110 can be HfO2 among others; ¶ 0025, where 110, and therefore 120, can be HfOx. This means that x can be changed to a low value such that 120 is metal rich, as such the material HfOx can be non-stoichiometric as the variable x can be varied.).
Regarding claim 8, Lai teaches at least in figure 3:
wherein the ferroelectric dielectric layer (112) comprises a dielectric metal oxide of a transition metal that is different from the metallic element (¶ 0023).
Regarding claim 9, Lai teaches at least in figure 3:
wherein the metallic element is different from any metallic element that is present within the metal oxide semiconductor layer (Hf (Lai 120) is different from IGZO (Sharma 210; ¶ 0038). 
Regarding claim 10, Lai teaches at least in figure 3:
the dielectric metal nitride layer is a continuous monolayer of a dielectric metal nitride (120 is a continuous single layer of HfOx).
Regarding claim 11, Lai teaches at least in figure 3:
wherein the metal-rich metal oxide layer (120) contacts the ferroelectric dielectric layer (112) and the dielectric metal nitride layer (110).
Regarding claim 12, the combination of references teaches:
the gate electrode contacts (Shamra 220) a first portion of the insulating material layer (Sharma 303); and 
the ferroelectric dielectric layer (Sharma 311 as replaced by Lai 110-112) contacts a second portion of the insulating material layer (based upon the combination Lai 112 would contact Sharma 220 as Sharma 220 is the gate electrode in the same way Lai 114 is the gate electrode).
Regarding claim 21, Sharma teaches at least in figure 3:
A semiconductor structure comprising (detailed below): 
an insulating material layer (303) located over a substrate (per Applicant’s disclosure 303 is part of the substrate; See 35 USC § 112(b) above); 
a ferroelectric field effect transistor located over the insulating material layer, wherein the ferroelectric field effect transistor comprises (detailed below), 
a gate electrode (220) in contact with the insulating material layer (3030; 
a gate dielectric comprising a stack of (detailed below)
a gate dielectric (311);  and 
a metal oxide semiconductor layer (210) comprising a semiconductor channel (210 inherently has a channel) and spaced from the gate electrode (220) by the gate dielectric (311).

Sharma does not teach:
a gate dielectric comprising 
a stack of a ferroelectric dielectric layer,
 a metal-rich metal oxide layer, and 
a dielectric metal nitride layer 

Lai teaches at least in figure 3:
a gate dielectric comprising (detailed below)
a stack of a ferroelectric dielectric layer (112),
 a metal-rich metal oxide layer (120; ¶ 0039, where 120 can be a high-k dielectric material; ¶ 0040, where 120 can be similar materials to 110; ¶ 0021, where 110 can be HfO2 among others; ¶ 0025, where 110, and therefore 120, can be HfOx. This means that x can be changed to a low value such that 120 is metal rich), and 
a dielectric metal nitride layer (110; ¶ 0021, where 110 can be a metal nitride).
It would have been obvious to one of ordinary skill in the art to replace the single gate dielectric layer of Sharma with the tri-layer dielectric layer of Lai because Lai teaches that by doing so one can create a transistor which is hysteresis-free, ¶ 0016, and allow for transistors with a lower subthreshold swing, ¶ 0017, which means the devices may be able to attain a higher switching speed. Id. 
Regarding claim 23, Sharma teaches at least in figure 3:
wherein a top surface of the gate electrode (top of 220) is located within a horizontal plane including a top surface of the insulating material layer (top of 303).
Regarding claim 24, 
Claim 24 is broader than claims 1 and/or 21 and rejected for the same reasons given in the analysis of those claims.
Regarding claim 25, Sharma teaches at least in figure 3:
wherein sidewalls of the metal oxide semiconductor layer are vertically coincident with sidewalls of the gate dielectric (this is shown in figure 3).


Claim(s) 6-7, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma e, in view of Lai, in light of evidentiary reference Nishihori et al. (US 5,929,473) (“Nishihori”).
Regarding claim 6, Lai teaches at least in figure 3:
The dielectric material can generally be a metal nitride dielectric layer. ¶ 0021, where 110 can be a metal nitride. However, Lai does not teach what the metal nitride dielectric layer is made from.

Evidentiary reference Nishihori teaches:
Metal nitride dielectrics can include HfN, etc. Col. 6 at lines 10-20.
Therefore, one of ordinary skill in the art reading Lai would understand, using their routine knowledge of the art, that when Lai discusses metal nitride dielectric layer that it would be a HfN layer as evidenced by Nishihori.

Thus, the prior art references implicitly teach by means of ordinary knowledge of one of ordinary skill in the art:
wherein the dielectric metal nitride layer (Lai 110) includes a dielectric metal nitride of the metallic element (Nishihori Col. 6 at lines 10-20).
Regarding claims 7, and 26, 
wherein the metallic element is selected from Hf, Al, Ti, Zr, and Ga (Nishihori Col. 6 at lines 10-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822